Citation Nr: 0836753	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-36 410	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established 
service connection and assigned a 50 percent rating effective 
from October 31, 2002.  In a May 2005 rating decision the RO 
granted an increased 70 percent rating effective from the 
date of claim in October 31, 2002.  The Board remanded the 
case for additional development in May 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected PTSD is manifested by no 
more than an occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as obsessional rituals which interfere with routine 
activities, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in November 2002 and June 2007.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  A notice as to these 
matters was provided in the June 2007 letter sent to the 
veteran.  The notice requirements pertinent to the issue on 
appeal have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Although the veteran indicated in a June 2007 
statement that he had other evidence to support his claim and 
requested 60 days to submit that evidence, no subsequent 
documents were provided.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2007).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

The Court has held that GAF scale scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40 - 
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school). 
See 38 C.F.R. § 4.130 (2007) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

Factual Background and Analysis

Service records show the veteran served in Vietnam from April 
1968 to April 1969.  He received medals and awards including 
the combat infantryman badge.  Service medical records are 
negative for complaint, treatment, or diagnosis of a 
psychiatric disorder.  The veteran's July 1969 separation 
examination revealed a normal clinical psychiatric 
evaluation.

On October 31, 2002, an informal claim for entitlement to 
service connection for PTSD was received by the RO.  The 
veteran subsequently provided an application for VA benefits 
in November 2002.  

VA medical correspondence dated in December 2002 noted the 
veteran was receiving treatment and that his service 
experiences had precipitated a chronic, severe PTSD.  The 
author, R.V., was identified as a Master of Social Work and 
was subsequently identified as the veteran's group therapist.  
It was noted that the veteran's present symptoms included 
recurrent nightmares, flashbacks, intrusive thought patterns, 
memory loss, concentration difficulties, depression, anxiety, 
anger, irritability, survivor guilt, and very little 
tolerance to the stress of daily life.  It was further noted 
that he had problems related to diabetes and prostate cancer.  

VA examination in February 2003 noted the veteran was 
cooperative, but somewhat belligerent.  He was neatly dressed 
and not withdrawn.  There was no evidence of motor 
retardation or motor abnormalities and he denied any visual, 
auditory, or tactile hallucination.  He was oriented times 
three and there was no evidence of an altered level of 
consciousness.  His concentration was unimpaired and abstract 
thinking was intact.  He denied obsessive-compulsive symptoms 
or feelings of inadequacy, worthlessness, or hopelessness.  
His affect was irritable.  He denied any suicidal or 
homicidal ideation or history of suicidal or assaultive 
behaviors.  He reported he slept seven to eight hours per day 
with no sleep problems.  He denied any symptoms of mania or 
panic attacks and denied any re-experiencing of traumatic 
events, persistent avoidance of stimuli associated with 
trauma, or numbing of general responsiveness.  The examiner, 
in essence, found the criteria for an Axis I diagnosis had 
not been met.  An Axis II diagnosis of personality disorder, 
not otherwise specified, was provided with a Global 
Assessment of Functioning (GAF) score of 61.  

VA treatment records show that in September 2003 the veteran 
presented with symptoms consistent with severe PTSD including 
intrusive memories, flashbacks, nightmares, isolation, 
increased startle response, depression, difficulties 
sleeping, and survivor guilt.  It was noted that when he was 
working he was able to partially repress his memories, but 
that when his job ended he had time to think about the past.  
An Axis I diagnosis of chronic PTSD with anxiety and 
depressed mood and a GAF score of 50 were provided.  Similar 
diagnoses were provided in October 2003, December 2003, and 
January 2004.

VA examination in December 2003 noted the veteran was 
cooperative and not withdrawn or agitated.  There was no 
evidence of motor retardation or motor abnormalities and he 
denied any visual, auditory, or tactile hallucination.  He 
was oriented times four and there was no evidence of an 
altered level of consciousness.  His concentration was 
unimpaired, but he had difficulty performing serial-sevens.  
He described his mood as a little depressed and angry and his 
affect was of mild irritability.  He denied obsessive-
compulsive symptoms.  He denied any suicidal or homicidal 
ideation or history of suicidal or assaultive behaviors.  He 
reported he slept seven hours per day.  He was tearful when 
he spoke about his prostate cancer.  He denied any symptoms 
of mania or panic attacks.  He stated he spent most of his 
time at home cleaning with his spouse and that he was able to 
shop and engage in activities including fishing and metal 
detecting.  He reported he was close to his daughter, son-in-
law, spouse, and three friends, but that he did not belong to 
any groups or clubs and did not know his neighbors.  His 
concentration was unimpaired at the time of the interview.  
The examiner noted his report of re-experiencing traumatic 
events, persistent avoidance of stimuli, and persistent 
symptoms of increased arousal were inconsistent with his 
previous report, but found the criteria of Axis I diagnoses 
of mild PTSD and adjustment disorder with depressed mood due 
to medical illness were met.  A GAF score of 55 was provided.

VA treatment records show that in January 2005 the veteran 
presented with symptoms consistent with severe PTSD including 
intrusive memories, flashbacks, nightmares, isolation, 
increased startle response, depression, difficulties 
sleeping, and survivor guilt.  Similar to prior treatment 
reports it was noted that when he was working he had been 
able to partially repress his memories, but that when his job 
ended he had time to think about the past.  The examiner 
stated his presentation was consistent with symptoms of 
severe PTSD.  An Axis I diagnosis of chronic PTSD and a GAF 
score of 50 were provided.  

In correspondence dated in March 2005 the veteran's daughter, 
indentified as a clinical psychotherapist, stated she had 
personally witnessed the veteran's distress and the 
accompanying negative effect on his daily functioning.  She 
provided an Axis I diagnosis of chronic and severe PTSD and a 
GAF score of 45.  

In VA medical correspondence dated in March 2005 the 
veteran's group therapist, R.V., and a psychiatry resident, 
Dr. D.G., provided an Axis I diagnosis of chronic and severe 
PTSD and a GAF score of 42.  It was noted that the veteran 
experienced recurrent nightmares that caused a chronic sleep 
impairment and that he had intrusive thought patterns and 
flashbacks that often interfered with his memory, his ability 
to communicate effectively, and his ability to perform task 
of daily living.  They also noted he had a very low tolerance 
for the stresses of daily life, that he had significant 
periods of disorientation, memory loss, and concentration 
problems, that he displayed bouts of irritability, impulsive 
behavior, and unprovoked outburst of anger, and that he 
experienced isolation, anxiety, depression, and survivor 
guilt.  He was felt to have significant limits in his ability 
to function socially and occupationally.  

At his VA examination in March 2005 the veteran reported that 
he continued to work as a union electrician and generally 
took jobs as they became available, but that he often felt 
discriminated against because he was a Vietnam veteran and 
because many contractors preferred to hire relatives or 
people they knew.  He stated he had not worked in the past 
six months and that it was not unusual for work to be slow in 
the winter.  It was noted he reported recent daily intrusive 
thoughts about Vietnam and often waking up thinking about 
Vietnam.  He described frequent, brief flashbacks and stated 
he had always avoided thoughts, feelings, and conversations 
related to Vietnam.  He indicated significant detachment and 
stated he preferred to spend time alone.  He reported he got 
up several times during the night because of his prostate 
disorder, but also noted that every three to four weeks his 
sleep difficulties or anxiety were so severe that he had to 
take medication.  He stated he experienced significant 
irritability or anger at least once per day.  He also 
reported he preferred to shop during the week to avoid 
crowds.  The examiner noted he did not appear to experience 
full panic attacks, but that he described episodes suggestive 
of a significant physiological response to anxiety and 
difficulty managing typical stressors.  

Mental status examination revealed the veteran was casually 
dressed and adequately, though minimally, groomed.  He was 
somewhat agitated initially while interacting with the desk 
clerk, but was generally pleasant, appropriate, and 
cooperative during the examination.  His affect was primarily 
flat with some anger and was generally consistent with his 
described mood.  His thought processes indicated he tended to 
be pessimistic, to assume others had ulterior motives, and to 
assume that he would be treated unfairly because of his 
Vietnam experiences.  He was fully oriented with no evidence 
of significant delusional processes, but he tended to be 
somewhat paranoid.  There was no indication of any other 
psychotic processes, but he stated that during brief 
flashbacks he felt he could see and hear things others could 
not.  He denied any current suicidal or homicidal ideation, 
but acknowledged some thoughts of revenge toward others.  He 
stated he had noticed he had become forgetful and had to 
write things down.  There was no indication of any impairment 
in functioning to the degree that would interfere with his 
ability to participate in the examination.  Axis I diagnoses 
of PTSD and dysthymic disorder and a GAF score of 50 were 
provided.  The examiner noted the veteran presented symptoms 
consistent with chronic and severe PTSD.  His PTSD symptoms 
appeared to have a significant negative impact on his social 
functioning and a negative impact in work, particularly 
related to getting along with others.

In VA medical correspondence dated in December 2006 the 
veteran's group therapist, R.V., and Dr. M.R. noted treatment 
for chronic PTSD and a GAF score of 41.  It was noted the 
disorder was characterized by hypervigilance, dissociative 
episodes, traumatic nightmares, depression, and 
hyperirritability.  They stated he was quite isolative and 
mistrustful and was not able to work or maintain social 
relationships.  His total occupational and social impairments 
were due to symptoms of gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger or hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, and memory 
loss of names of close relatives, own occupation, or own 
name.

In correspondence dated in July 2007 the veteran stated that 
when he requested a 100 percent rating he had not worked in 
14 or 15 months, but that he had never filed a claim for 
Social Security Administration disability benefits.  He 
asserted, in essence, that his PTSD had increased in severity 
over the course of his appeal and that he had continued to 
work because he had not been provided a 100 percent rating.

VA treatment records dated in September 2007 noted symptoms 
of PTSD including nightmares, intrusive thoughts, avoidance 
behaviors, irritability, and hyperarousal.  Axis I diagnoses 
of chronic PTSD and major depressive disorder and a GAF score 
of 50 were provided.  Similar diagnoses were provided in 
October 2007, January 2008, February 2008, April 2008, and 
May 2008.

During the VA examination in June 2008, the veteran reported 
that since April 2007, he had been employed full time as an 
electrician.  The examiner noted that the veteran was 
cooperative and pleasant and was neatly dressed and groomed.  
He was not withdrawn or agitated.  There was no evidence of 
motor retardation or motor abnormalities and he denied any 
visual, auditory, or tactile hallucination.  He was oriented 
times four and there was no evidence of an altered level of 
consciousness.  He was unable to recall six digits forward 
and five digits backward.  He was unable to complete seven 
serials and was unable to spell world backward.  He described 
his mood as depressed and angry and his affect was of one of 
depression and mild irritability.  He denied obsessive-
compulsive symptoms.  He denied any suicidal or homicidal 
ideation or history of suicidal or assaultive behaviors.  He 
complained of occasional feelings of inadequacy, 
worthlessness, and hopelessness, "once in a while."  He 
reported he slept five to seven hours per night with 
occasional nightmares.  He complained of decreased energy 
with no interest in hobbies.  He denied any symptoms of mania 
or panic attacks.  He stated he worked from six in the 
morning until three thirty in the afternoon and did yard work 
or projects upon returning home.  He reported he had two 
friends, but that he had no close relative and did not belong 
to any groups or clubs.  The examiner noted his concentration 
was unimpaired.  

The examiner noted symptoms of PTSD including re-experiencing 
intrusive distressing recollections five to six times per 
week and nightmares three times per month on average, 
persistent avoidance of stimuli, specifically avoidance of 
crowds, and persistent symptoms of increased arousal in the 
form of sleep difficulty, irritability, and exaggerated 
startle response and physiological reactivity.  The examiner 
noted the symptoms were consistent with a diagnosis of PTSD 
and that he was able to work.  Axis I diagnoses of chronic 
PTSD and major depressive disorder and a GAF score of 50 were 
provided.  It was noted that his PTSD had a minimal negative 
impact on his ability to obtain and maintain physical or 
sedentary employment and caused significant interference with 
social functioning.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as 
obsessional rituals which interfere with routine activities, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  The June 2008 VA examination 
findings are shown to have been based upon a thorough review 
of the record and evaluation of the veteran and is persuasive 
as to a less than total degree of occupational and social 
impairment due to PTSD.  The predominant GAF scores provided 
on treatment records over the course of this appeal have been 
in the range of 50 or more and are consistent with the 
examination findings.

The persuasive evidence of record is not indicative of a 
total occupational and social impairment due to PTSD symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or a memory 
loss for names of close relatives, own occupation, or own 
name.  Although VA medical correspondence dated in December 
2006 noted the veteran had total occupational and social 
impairments due to symptoms of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger or hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, and memory loss of names of close relatives, own 
occupation, or own name, the overall evidence is not 
demonstrative of a total occupational and social impairment.  
In fact, these specific symptoms are not shown by the 
treatment records nor any objective examination findings.  
Therefore, the Board finds that entitlement to an increased 
or "staged" rating in excess of 70 percent for PTSD is not 
warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's present rating clearly 
reflects a severe, but less than total, occupational 
impairment.  In fact, the veteran is shown to be presently 
and gainfully employed in spite of his service-connected 
disabilities and a combined schedular rating of 90 percent.  
He also received a 100 percent schedular rating for his 
service-connected prostate cancer from June 9, 2003, to July 
31, 2004.  The June 2008 VA examiner found he was able to 
work and that his PTSD had a minimal negative impact on his 
ability to obtain and maintain physical or sedentary 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


